The decree does not adjudicate that the defendants are indebted
to complainant in any amount. It merely orders the defendants to pay complainant certain amounts as being due under the note and mortgage, *Page 445 
and that if they fail to pay, the property shall be sold on a certain rule day by the special master after notice of sale has been "duly advertised." The decree does not fix the time within which the defendants may pay and satisfy the decree, nor does it state how or for what length of time notice of by advertisement shall be given. Nor does it fix the place where the sale shall be had. I think the decree is so indefinite as to render it invalid as a decree of foreclosure, or at least seriously erroneous, which would entitle the appellants to a reversal and remandment of the cause.